UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 1, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-398 SNYDER’S-LANCE, INC. (Exact name of Registrant as specified in its charter) North Carolina 56-0292920 (State of incorporation) (I.R.S. Employer Identification Number) 13024 Ballantyne Corporate Place, Suite 900, Charlotte, North Carolina 28277 (Address of principal executive offices) (zip code) Post Office Box 32395, Charlotte, North Carolina 28232-2395 (Mailing address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (704) 554-1421 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered $0.83-1/3 Par Value Common Stock The NASDAQ Stock Market LLC Securities Registered Pursuant to Section 12(g) of the Act:NONE Indicate by checkmark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ No ¨ Indicate by checkmark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer þAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company ¨ (do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ Noþ The aggregate market value of shares of the Registrant’s $0.83-1/3 par value Common Stock, its only outstanding class of voting or nonvoting common equity, held by non-affiliates as of June 25, 2010, the last business day of the Registrant’s most recently completed second fiscal quarter, was $543,949,000. The number of shares outstanding of the Registrant’s $0.83-1/3 par value Common Stock, its only outstanding class of Common Stock, as of February 18, 2011, was 66,428,178 shares. Documents Incorporated by Reference Portions of the Proxy Statement for the Annual Meeting of Stockholders to be held on May 3, 2011 are incorporated by reference into Part III of this Form 10-K. SNYDER’S-LANCE, INC. FORM 10-K TABLE OF CONTENTS Page PART 1 Cautionary Information About Forward-Looking Statements 1 Item 1 Business 1 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 9 Item 2 Properties 9 Item 3 Legal Proceedings 9 Item 4 (Removed and Reserved) 10 Item X Executive Officers of the Registrant 11 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6 Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A Quantitative and Qualitative Disclosures about Market Risk 25 Item 8 Financial Statements and Supplementary Data 26 Schedule II – Valuation and Qualifying Accounts 56 Report of Independent Registered Public Accounting Firm 57 Management’s Report on Internal Control Over Financial Reporting 60 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item 9A Disclosure Controls and Procedures 61 Item 9B Other Information 61 PART III Item 10 Directors, Executive Officers and Corporate Governance 61 Item 11 Executive Compensation 61 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item 13 Certain Relationships and Related Transactions 61 Item 14 Principal Accountant Fees and Services 61 PART IV Item 15 Exhibits and Financial Statement Schedules 62 Signatures 67 Exhibit 12 Ratio of Earnings to Fixed Charges Exhibit 18 Independent Registered Public Accounting Firm’s Preferability Letter Exhibit 21 Subsidiaries of Snyder’s-Lance, Inc. Exhibit 23 Consent of Independent Registered Public Accounting Firm Exhibit 31.1 Section 302 Certification of the CEO Exhibit 31.2 Section 302 Certification of the CFO Exhibit 32 Section 906 Certification of the CEO and CFO Note:Items 10-14 are incorporated by reference to the Proxy Statement and Item X of Part I. Table of Contents PART I Cautionary Information About Forward-Looking Statements This document includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include statements about our estimates, expectations, beliefs, intentions or strategies for the future, and the assumptions underlying such statements.We use the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “forecasts,” “may,” “will,” “should,” and similar expressions to identify our forward-looking statements.Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from historical experience or our present expectations.Factors that could cause these differences include, but are not limited to, the factors set forth under Part I, Item 1A - Risk Factors. Caution should be taken not to place undue reliance on our forward-looking statements, which reflect the expectations of management only as of the time such statements are made.Except as required by law, we undertake no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Item 1.Business General Incorporated as a North Carolina corporation in 1926, Lance, Inc. (“Lance”) manufactures, markets, and distributes snack foods throughout much of the United States and other parts of North America.Snyder's of Hanover, Inc. (“Snyder’s”) was a privately held company that manufactures, markets, and distributes snack foods throughout North America, the Caribbean, Europe and the Pacific Rim.On December 6, 2010, a wholly-owned subsidiary of Lance, Inc. merged with and into Snyder’s of Hanover, Inc., with the result that Snyder’s became a wholly-owned subsidiary of Lance, Inc. (the “Merger”).In connection with the Merger, Lance changed its name to Snyder’s-Lance, Inc. effective December 10, 2010.References to “Snyder’s-Lance,” the “Company”, “we”, “us” or “our” refer to Snyder’s-Lance, Inc. and its subsidiaries, as the context requires.References to “Lance” and “Snyder’s” refer to the companies as they existed prior to the Merger.The Merger created a national snack food company with well-recognized brands, an expanded branded product portfolio, complementary manufacturing capabilities and a nationwide distribution network.The Company is headquartered in Charlotte, North Carolina. Products We manufacture, market and distribute a variety of snack food products.We manufacture products including pretzels, sandwich crackers, kettle chips, cookies, potato chips, tortilla chips, other salty snacks, sugar wafers, nuts, restaurant style crackers and candy.In addition, we purchase certain cakes, meat snacks, candy and other partner brand products for resale in order to broaden our product offerings.Products are packaged in various single-serve, multi-pack and family-size configurations. We sell and distribute branded, private brand and partner brand products to customers.We also contract with other branded food manufacturers to produce their products.Our branded products are principally sold under the Snyder’s of Hanover®, Lance®, Cape Cod®, Krunchers!®, Jays®, Tom’s®, Archway®, Grande®, Stella D’oro®, O-Ke-Doke®, EatSmart® and Padrinos® brands.Private brand (private label) products are sold to retailers and distributors using store brands or our own control brands, such as Brent & Sam’s®, Vista®, Delicious® and Jodan®. Partner brands consist of other third-party brands that we sell through our distribution network.During 2010, 2009, and 2008, branded products represented approximately 58%, 58%, and 60% of total revenue, respectively.Non-branded products represented approximately 42%, 42%, and 40% of total revenue in 2010, 2009, and 2008, respectively. 1 Table of Contents Intellectual Property Trademarks that are important to our business are protected by registration or other means in the United States and most other markets where the related products are sold.We own various registered trademarks for use with our branded products including LANCE, SNYDER’S OF HANOVER, CAPE COD POTATO CHIPS, KRUNCHERS!, TOM’S, JAYS, ARCHWAY, STELLA D’ORO, GRANDE, O-KE-DOKE, EATSMART, PADRINOS, TOASTCHEE, TOASTY, NEKOT, NIPCHEE, CHOC-O-LUNCH, VAN-O-LUNCH, GOLD-N-CHEES, CAPTAIN’S WAFERS and a variety of other marks and designs.We license trademarks, including HERSHEY’S, BUGLES, BASS PRO SHOP and TEXAS PETE, for limited use on certain products that are classified as branded product sales.We also own registered trademarks including VISTA, BRENT & SAM’S, DELICIOUS, and JODAN that are used in connection with our private brand products. Distribution We distribute snack food products throughout the United States using a direct-store-delivery (“DSD”) network of approximately 3,000 distribution routes, some serviced by employees and others by independent operators.We also ship products directly to customers using third-party carriers or our own transportation fleet throughout North America.In February 2011, we announced a plan to convert approximately 1,300 company-owned routes to an independent operator structure over the next 12 to 18 months to better position our distribution network to serve customers. Customers The customer base for our branded and partner brand products includes grocery/mass merchandisers, distributors, independent operators, convenience stores, club stores, discount stores, food service establishments and various other customers including drug stores, schools, military and government facilities and “up and down the street” outlets such as recreational facilities, offices and other independent retailers.Private brand customers include grocery/mass merchandisers and discount stores.We also contract with other branded food manufacturers to manufacture their products. Substantially all of our revenues are to customers in the United States.Revenue from our largest customer, Wal-Mart Stores, Inc. and subsidiaries, was approximately 23% of our total revenue in 2010.The loss of this customer or a substantial portion of business with this customer could have a material adverse effect on our business and results of operations. Raw Materials The principal raw materials used to manufacture our products are flour, vegetable oil, sugar, potatoes, peanuts, other nuts, cheese, cocoa and seasonings.The principal packaging supplies used are flexible film, cartons, trays, boxes and bags.These raw materials and supplies are normally available in adequate quantities in the open market and may be contracted by us up to a year or more in advance, depending on market conditions. Competition and Industry Our products are sold in highly competitive markets.Generally, we compete with manufacturers, many of whom have greater total revenues and resources than we do.The principal methods of competition are price, service, product quality, product offerings and distribution.The methods of competition and our competitive position vary according to the geographic location, the particular products and the activities of our competitors. 2 Table of Contents Environmental Matters Our operations in the United States and Canada are subject to various federal, state (or provincial) and local laws and regulations with respect to environmental matters.However, the Company was not a party to any material proceedings arising under these laws or regulations for the periods covered by this Form 10-K.We believe the Company is in compliance with all material environmental regulations affecting our facilities and operations and that continued compliance will not have a material impact on our capital expenditures, earnings or competitive position. Employees At the beginning of February 2011, we had approximately 7,000 active employees in the United States and Canada.At the beginning of February 2010, we had approximately 4,800 active employees in the United States and Canada.The increase in the number of employees was due to the Merger.None of our employees are covered by a collective bargaining agreement. Other Matters Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, and amendments to these reports, are available on our website free of charge.The website address is www.lanceinc.com.All required reports are made available on the website as soon as reasonably practicable after they are filed with the Securities and Exchange Commission.Also available is the Joint Proxy Statement, Prospectus included in the Registration Statement on Form S-4 filed with the Securities and Exchange Commission in connection with the approval of the Merger by the stockholders of Lance. Item 1A.Risk Factors In addition to the other information in this Form 10-K, the following risk factors should be considered carefully in evaluating our business.Our business, financial condition or results of operations may be adversely affected by any of these risks.Additional risks and uncertainties, including risks that we do not presently know of or currently deem insignificant, may also impair our business, financial condition or results of operations. Our performance may be impacted by general economic conditions and an economic downturn. Recessionary pressures from an overall decline in U.S. economic activity could adversely impact our business and results of operations.Economic uncertainty may reduce consumer spending in our sales channels and create a shift in consumer preference toward private label products.While our product portfolio contains both branded and private label offerings and mitigates certain exposure, shifts in consumer spending could result in increased pressure from competitors or customers to reduce the prices of some of our products and/or limit our ability to increase or maintain prices, which could lower our overall revenues and profitability. Instability in the financial markets may impact our ability or increase the cost to enter into new credit agreements in the future.Additionally, it may weaken the ability of our customers, suppliers, independent operators, distributors, banks, insurance companies and other business partners to perform in the normal course of business, which could expose us to losses or disrupt the supply of inputs we rely upon to conduct our business.If one or more of our key business partners fail to perform as expected or contracted for any reason, our business could be negatively impacted. Volatility in the price or availability of the inputs we depend on, including raw materials, packaging, energy and labor, may adversely impact our profitability. Our profitability could be adversely impacted by changes in the cost or availability of raw materials and packaging.While we often obtain substantial commitments for future delivery of certain raw materials and may engage in limited hedging to reduce the price risk of these raw materials, continuing long-term increases in the costs of raw materials and packaging, including but not limited to cost increases due to the tightening of supply, could adversely affect our profitability. 3 Table of Contents Our transportation and logistics system is dependent upon gasoline and diesel fuel, and our manufacturing operations depend on natural gas.While we may enter into forward purchase contracts to reduce the price risk associated with some of these costs, continuing long-term changes in the cost or availability of natural gas and energy could adversely impact our financial performance. Our continued growth requires us to hire, retain and develop a highly skilled workforce and talented management team. Any unplanned turnover or our failure to develop an adequate succession plan for current positions could erode our competitiveness. In addition, our operating results could be adversely affected by increased costs due to increased competition for employees, higher employee turnover or increased employee benefit costs. We operate in a highly competitive food industry. Price competition and industry consolidation could adversely impact our results of operations and financial condition.The sales of most of our products are subject to significant competition primarily through discounting and other price cutting techniques by competitors, many of whom are significantly larger and have greater resources than we do.In addition, there is a continuing consolidation by the major companies in the food industry, which could increase competition.Significant competition increases the possibility that we could lose one or more major customers, lose existing product offerings at customer locations, lose market share and/or shelf space, increase expenditures or reduce selling prices, which could have an adverse impact on our business or results of operations. Sales price increases initiated by us may negatively impact total revenue.Future price increases, such as those to offset increased ingredient costs, may reduce our overall sales volume, which could reduce total revenues and operating profit.Additionally, if market prices for certain ingredients decline significantly below our contracted prices, customer pressure to reduce prices could lower total revenues and operating profit. Changes in our top customer relationships could impact our revenues and profitability. We are exposed to risks resulting from several large customers that account for a significant portion of our revenue.Our top ten customers accounted for approximately 41% of our revenue during 2010 with our largest customer representing 23% of our 2010 revenue.The loss of one or more of our large customers could adversely affect our results of operations.These customers typically make purchase decisions based on a combination of price, product quality, consumer demand and customer service performance and generally do not enter into long-term contracts.In addition, these significant customers may re-evaluate or refine their business practices related to inventories, product displays, logistics or other aspects of the customer-supplier relationship.Our results of operations could be adversely affected if revenue from one or more of these customers is significantly reduced or if the cost of complying with customers’ demands is significant.If receivables from one or more of these customers become uncollectible, our results of operations may be adversely impacted. We may not fully realize the anticipated synergies and related benefits of the Merger or do so within the anticipated timeframe. Achieving the anticipated benefits of the Merger of Lance and Snyder’s will depend in large part upon how successfully we are able to integrate the businesses in an efficient and effective manner. The integration may result in additional and unforeseen expenses, and the anticipated benefits of the integration plan may not be realized in whole or in part. We may not be able to accomplish the integration process smoothly, successfully or on a timely basis. We may have to address potential differences in business backgrounds, corporate cultures and management philosophies to accomplish successful integration. Employee uncertainty during the integration process may also disrupt the business.Any inability of management to successfully and timely integrate the operations could have an adverse effect on the business, results of operations and the price of our common stock. 4 Table of Contents Even if the integration of the business operations is successful, there can be no assurance that the integration will result in the realization of the full benefits of synergies, cost savings, growth and operational efficiencies that may be possible from this integration, or that these benefits will be achieved within a reasonable period of time. The loss of key personnel as a result of the Merger could have a material adverse effect on our financial condition, results of operations and growth prospects. The success of the Merger will depend in part on our ability to retain key employees and their continued employment.It is possible that employees may decide to terminate employment as a result of the Merger. If certain key employees terminate their employment, it could negatively impact sales, marketing or development activities.Further, management’s attention might be diverted from successfully integrating operations to recruiting suitable replacements and our financial condition, results of operations and growth prospects could be adversely affected. In addition, we may not be able to locate suitable replacements for key employees or offer employment to potential replacements on acceptable terms. If we fail to maintain proper and effective internal controls, our ability to produce accurate financial statements could be impaired, which could adversely affect our operating results, our ability to operate business and investors’ views of the Company. Ensuring that there are adequate internal financial and accounting controls and procedures in place to produce accurate financial statements on a timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently. Prior to the Merger, Snyder’s was a private company and not subject to Section 404 of the Sarbanes-Oxley Act.We are in the process of evaluating internal controls as a result of the Merger.Implementing appropriate changes to internal controls of Snyder’s may take a significant period of time to complete, may distract directors, officers and employees, and may entail substantial costs in order to modify existing accounting systems.Further, we may encounter difficulties assimilating or integrating the internal controls, disclosure controls and information technology infrastructure.Efforts to assimilate and integrate the internal controls may not be effective in maintaining the adequacy of internal controls, and any failure to maintain that adequacy, or consequent inability to produce accurate financial statements on a timely basis, could increase operating costs and could materially impair the ability to operate the business.In addition, investors’ perceptions that internal controls are inadequate or that we may be unable to produce accurate financial statements may adversely affect the price of our common stock. Efforts to execute and accomplish our strategic initiatives could adversely affect our financial performance. We utilize several operating strategies to increase revenue and improve operating performance.If we are unsuccessful due to our execution, unplanned events, change management or unfavorable market conditions, our financial performance could be adversely affected.If we pursue strategic acquisitions, divestitures, or joint ventures, we may incur significant costs and may not be able to consummate the transactions or obtain financing.We also may be unsuccessful at integrating acquired businesses. Future acquisitions also could result in potentially dilutive issuances of equity securities or the incurrence of debt, which could adversely affect results of operations and financial condition.In the event we enter into strategic transactions or relationships, our financial results may differ from expectations.We may not be able to achieve expected returns and other benefits as a result of integration or divestiture challenges not adequately considered at the time of the transaction. Concerns with the safety and quality of certain food products or ingredients could cause consumers to avoid our products. We could be adversely affected if consumers in our principal markets lose confidence in the safety and quality of certain products or ingredients.Negative publicity about these concerns, whether or not valid, may discourage consumers from buying our products or cause disruptions in production or distribution of our products. 5 Table of Contents If our products become adulterated, misbranded or mislabeled, we might need to recall those items and may experience product liability claims if consumers are injured or become sick. Product recalls or safety concerns could adversely impact our results of operations and market share. We may be required to recall certain of our products should they be mislabeled, contaminated or damaged.We also may become involved in lawsuits and legal proceedings if it is alleged that the consumption of any of our products causes injury or illness.A product recall or an adverse result in any such litigation could have a material adverse effect on our operating and financial results.We may also lose customer confidence for our entire brand portfolio.Additionally, impairment of the carrying value of acquired goodwill and other intangible assets could result in significantly lower operating results and net worth. Disruption of our supply chain or information technology systems could have an adverse impact on our business, results of operations, and financial condition. Our ability to manufacture, distribute, and sell products is critical to our success.Damage or disruption to our manufacturing or distribution capabilities or the supply and delivery of key inputs, such as raw materials, packaging, labor, and energy, could impair our ability to conduct our business.Examples include, but are not limited to, weather, natural disasters, fires, terrorism, pandemics, and strikes. We specifically have DSD routes and manufacturing facilities located in areas prone to tornadoes, hurricanes, and floods.Any business disruption due to natural disasters or catastrophic events in these areas could adversely impact our financial performance if not adequately mitigated. Also, we increasingly rely on information technology systems to conduct our business.These systems may experience damage, failures, interruptions, errors, inefficiencies, attacks, or suffer from fires or natural disasters, any of which could have a material adverse effect on our business if not adequately mitigated by our security measures and disaster recovery plans. Demand for our products may be adversely affected by changes in consumer preferences and tastes or if we are unable to innovate or market our products effectively. We are a consumer products company operating in highly competitive markets and rely on continued demand for our products. To generate revenues and profits, we must sell products that appeal to our customers and consumers. Any significant changes in consumer preferences or any inability on our part to anticipate or react to such changes could result in reduced demand for our products and erosion of our competitive and financial position. Our success depends on the ability to respond to consumer trends, including concerns of consumers regarding health and wellness, obesity, product attributes and ingredients. In addition, changes in product category consumption or consumer demographics could result in reduced demand for our products. Consumer preferences may shift due to a variety of factors, including the aging of the general population, changes in social trends, changes in travel, vacation or leisure activity patterns, weather, or negative publicity resulting from regulatory action or litigation against companies in the snack food industry. Any of these changes may reduce consumers’ willingness to purchase our products. Our continued success also is dependent on product innovation, including maintaining a robust pipeline of new products, and the effectiveness of advertising campaigns, marketing programs and product packaging. Although we devote significant resources to meet this goal, there can be no assurance as to the continued ability to develop and launch successful new products or variants of existing products, or to effectively execute advertising campaigns and marketing programs. In addition, both the launch and ongoing success of new products and advertising campaigns are inherently uncertain, especially as to their appeal to consumers. Further, failure to successfully launch new products could decrease demand for existing products by negatively affecting consumer perception of existing brands, as well as result in inventory write-offs and other costs. 6 Table of Contents Our distribution network relies significantly on independent operators, and such reliance could affect our ability to efficiently and profitably distribute and market products, maintain existing markets and expand business into other geographic markets. Our DSD network relies on a significant number of independent operators for the sale and distribution of manufactured products and the products of other manufacturers for whom we provide distribution. Independent operators often must make a commitment of capital or obtain financing to purchase their trucks, equipment and routes to conduct their business.Some financing arrangements made available to independent operators require us to repurchase an independent operator’s truck, equipment and/or route at market value if the operator defaults on its loan.As a result, any downturn in an independent operator’s business that affects the operator’s ability to pay the lender financing for the operator’s truck or route could harm our financial condition.The failure of any of our independent operators to make timely payments could require write-offs of accounts receivable or increased provisions made against accounts receivable, either of which could adversely affect our financial condition. Our ability to maintain a DSD network and attract additional independent operators and distributors depends on a number of factors, many of which are outside of our control.Some of these factors include: (i) the level of demand for the brands and products, which are available in a particular distribution area; (ii) the ability to price products at levels competitive with those offered by other competing producers; and (iii) the ability to deliver products in the quantity and at the time ordered by independent operators and customers.There can be no assurance that we will be able to meet all or any of these factors in any of the current or prospective geographic areas of distribution.To the extent that any of these factors have a material adverse effect on the relationships with independent operators in a particular geographic area and, thus, limit the ability to maintain and expand the sales market, revenues and financial results may be adversely impacted. Identifying new independent operators or distributors can be time-consuming and any resulting delay may be disruptive and costly to the business. There also is no assurance that we will be able to maintain current distribution relationships or establish and maintain successful relationships with independent operators in new geographic distribution areas. There is the possibility that we will have to incur significant expenses to attract and maintain independent operators in one or more geographic distribution areas in order to profitably expand geographic markets. The occurrence of any of these factors could result in a significant decrease in sales volume of our branded products and the products which we distribute for others and materially harm our financial condition and results of operations.The nature of the relationships with the independent operators is subject to ongoing litigation. Continued success depends on the protection of our trademarks and other proprietary intellectual property rights. We maintain numerous patents, trademarks and other intellectual property rights, which are important to our success and competitive position, and the loss of or our inability to enforce trademark and other proprietary intellectual property rights could harm our business. We devote substantial resources to the establishment and protection of our trademarks and other proprietary intellectual property rights on a worldwide basis.Efforts to establish and protect trademarks and other proprietary intellectual property rights may not be adequate to prevent imitation of products by others or to prevent others from seeking to block sales of our products. In addition, the laws and enforcement mechanisms of some foreign countries may not allow for the protection of proprietary rights to the same extent as in the United States and other countries. 7 Table of Contents New regulations or legislation could adversely affect our business. Food production and marketing are highly regulated by a variety of federal, state and other governmental agencies.New or increased government regulation of the food industry, including but not limited to areas related to food safety, chemical composition, production processes, traceability, product quality, packaging, labeling, promotions, marketing, and advertising (particularly such communications that are directed toward children), product recalls, records, storage and distribution could adversely impact our results of operations by increasing production costs or restricting our methods of operation and distribution.These regulations may address food industry or society factors, such as obesity, nutritional and environmental concerns and diet trends. We are exposed to interest and foreign currency exchange rate volatility, which could negatively impact our operating results and financial condition. We are exposed to interest rate volatility since the interest rate associated with a portion of our debt is variable.While we mitigate a portion of this volatility by entering into interest rate swap agreements, those agreements could lock our interest rates above the market rates. We also are exposed to foreign exchange rate volatility primarily through the operations of our Canadian subsidiary.We mitigate a portion of the volatility impact on our results of operations by entering into foreign currency derivative contracts.Because our consolidated financial statements are presented in U.S. dollars, we must translate the Canadian subsidiary’s financial statements at the then-applicable exchange rates.Consequently, changes in the value of the U.S. dollar may impact our consolidated financial statements, even if the value has not changed in the original currency. A significant portion of our outstanding shares of common stock is controlled by a few individuals, and their interests may conflict with those of other stockholders. As of January 1, 2011, Michael A. Warehime and his wife, Patricia A. Warehime, beneficially owned in the aggregate approximately 19% of the outstanding common stock of the Company.Mr. and Mrs. Warehime serve as directors of the Company, with Mr. Warehime serving as the Chairman of the Board. As a result, the Warehimes may be able to exercise significant influence over the Company and certain matters requiring approval of its stockholders, including the approval of significant corporate transactions, such as a merger or other sale of the Company or its assets.This could limit the ability of other stockholders of the Company to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control of the Company.In addition, the Warehimes may have actual or potential interests that diverge from the interests of the other stockholders of the Company. 8 Table of Contents As a condition to the execution of the merger agreement, the Warehimes entered into a standstill agreement. The standstill agreement generally provides that, until the third anniversary of the Merger, the Warehimes will not (i) acquire any additional shares of the Company’s common stock, except upon the exercise of stock options, directly from a family member or upon dividend reinvestments; (ii) sell or transfer any of their shares of the Company’s stock, except to the same extent and in the same manner as an “affiliate” (as defined in Rule 144 of the Securities Act) of the Company would be permitted to transfer such shares pursuant to Rule 144, or to a family member for estate planning purposes; or (iii) take any action contrary to maintaining certain aspects of the proposed governance structure for the Company through 2012, including plans for the reduction of the total number of directors over time and the re-election of the Lance directors eligible for re-election in 2011 and 2012. The standstill agreement further provides that at no time may the Warehimes’ aggregate beneficial ownership exceed 30% of the issued and outstanding shares of the Company’s common stock.Upon the expiration of the standstill agreement, all of the Warehimes’ shares will be available for sale in the public market, subject (to the extent the Warehimes remain affiliates of the Company) to volume, manner of sale and other limitations under Rule 144, and there will be no restrictions on the Warehimes’ ability to acquire additional shares of the Company’s stock or influence the governance structure of the Company. As such, upon expiration of the standstill agreement, the Warehimes may have the ability to obtain or exercise increased control of the Company. In addition, sales by the Warehimes of their shares into the public market after the standstill agreement expires, or the perception that such sales could occur, could cause the market price of the our common stock to decline. Item 1B.Unresolved Staff Comments None. Item 2.Properties Our corporate headquarters are located in Charlotte, North Carolina.We have an additional corporate office in Hanover, Pennsylvania.Our manufacturing operations are located in Charlotte, North Carolina; Hanover, Pennsylvania; Goodyear, Arizona; Burlington, Iowa; Columbus, Georgia; Jeffersonville, Indiana; Hyannis, Massachusetts; Corsicana, Texas; Perry, Florida; Ashland, Ohio; Cambridge, Ontario; and Guelph, Ontario. We also own or lease stockrooms, warehouses, sales offices and administrative offices located throughout the United States to support our operations and DSD network. The facilities and properties that we own and operate are maintained in good condition and are believed to be suitable and adequate for present needs.We believe that we have sufficient production capacity or the ability to increase capacity to meet anticipated demand in 2011. Item 3.Legal Proceedings Two lawsuits were filed by Lance stockholders challenging the Merger.On August 5, 2010, Albert A. Ward filed a purported putative class action complaint allegedly on behalf of Lance’s stockholders in the Mecklenburg County, North Carolina Superior Court against Lance, the members of Lance’s board of directors and Snyder’s. The Ward matter was transferred to the North Carolina Business Court on September 1, 2010.On September 3, 2010, David Shaev filed a purported putative class action complaint allegedly on behalf of Lance’s stockholders in the United States District Court for the Western District of North Carolina, Charlotte Division against Lance, the members of Lance’s board of directors and Snyder’s. On November 8, 2010, Ward filed an amended complaint in the Ward matter, in which he dropped the class action allegations and added Lance’s merger subsidiary as a defendant. 9 Table of Contents On November 12, 2010, an agreement in principle was concluded to settle the Ward matter, pursuant to which Ward executed a Release Agreement (the “Ward Release Agreement”).On December 7, 2010, Ward filed a Voluntary Dismissal, dismissing with prejudice the Ward matter and any and all claims against the defendants. Also on November 12, 2010, an agreement in principle was concluded to settle the Shaev matter, pursuant to which Shaev executed a Release Agreement containing terms substantially similar to those of the Ward Release Agreement, and affecting only Shaev’s individual claims asserted in the Shaev matter.On December 6, 2010, Shaev filed a Voluntary Dismissal, dismissing with prejudice the Shaev matter and any and all claims against the defendants. As part of the settlements, Lance and the other defendants denied all allegations of wrongdoing and any liability to the plaintiffs.In connection with the matters, each of the plaintiffs received settlement payments in an immaterial amount. We are currently subject to various routine legal proceedings and claims incidental to our business.In our opinion, such routine litigation and claims should not have a material adverse effect upon our consolidated financial statements taken as a whole. Item 4.(Removed and Reserved) Not applicable. 10 Table of Contents Item X.Executive Officers of the Registrant Information about each of our “executive officers,” as defined in Rule 3b-7 of the Securities Exchange Act of 1934, is as follows: Name Age Information About Officers David V. Singer 55 Chief Executive Officer of Snyder’s-Lance, Inc. since December 2010; President and Chief Executive Officer of Lance, Inc. from 2005 to December 2010; Executive Vice President and Chief Financial Officer of Coca-Cola Bottling Co. Consolidated, a beverage manufacturer and distributor, from 2001 to 2005. Carl E. Lee, Jr. 51 President and Chief Operating Officer of Snyder’s-Lance, Inc. since December 2010; President and Chief Executive Officer of Snyder’s of Hanover, Inc. from 2005 to December 2010.From 2001 to 2005, Mr. Lee worked for FDC as President and Chief Executive Officer of WFMS.From 1997 to 2001, Mr. Lee worked for Nabisco where he led their South American business and served as President of their Caricam and Southern Cone Regions.Mr. Lee also led Nabisco’s Global Export business which covered 95 countries. Rick D. Puckett 57 Executive Vice President, Chief Financial Officer and Secretary of Snyder’s-Lance, Inc. since January 2006 and Treasurer of Snyder’s-Lance, Inc. since April 2006; Executive Vice President, Chief Financial Officer and Treasurer of United Natural Foods, Inc., a wholesale distributor of natural and organic products, from 2005 to January 2006; and Senior Vice President, Chief Financial Officer and Treasurer of United Natural Foods, Inc. from 2003 to 2005. Blake W. Thompson 55 Senior Vice President – Supply Chain of Snyder’s-Lance, Inc. since February 2007; Vice President – Supply Chain of Lance, Inc. from 2005 to 2006; Senior Vice President, Supply Chain of Tasty Baking, a snack food manufacturer and distributor, from 2004 to 2005. Kevin A. Henry 43 Senior Vice President and Chief Human Resources Officer of Snyder’s-Lance, Inc. since January 2010; Chief Human Resources Officer of Coca Cola Bottling Co. Consolidated, a beverage manufacturer and distributor, from September 2007 to 2009; and Senior Vice President of Human Resources at Coca Cola Bottling Co. from February 2001 to 2009. Margaret E. Wicklund 50 Vice President, Corporate Controller, Principal Accounting Officer and Assistant Secretary of Snyder’s-Lance, Inc. since 2007; Corporate Controller, Principal Accounting Officer and Assistant Secretary of Lance, Inc. from 1999 to 2006. 11 Table of Contents PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our $0.83-1/3 par value Common Stock is traded on the NASDAQ Global Select Market under the symbol LNCE.We had 4,471 stockholders of record as of February 18, 2010. The following table sets forth the high and low sales prices and dividends paid during the interim periods in fiscal years 2010 and 2009: High Low Dividend 2010 Interim Periods Price Price Paid First quarter (13 weeks ended March 27, 2010) $ $ $ Second quarter (13 weeks ended June 26, 2010) Third quarter (13 weeks ended September 25, 2010) Fourth quarter (14 weeks ended January 1, 2011)* High Low Dividend 2009 Interim Periods Price Price Paid First quarter (13 weeks ended March 28, 2009) $ $ $ Second quarter (13 weeks ended June 27, 2009) Third quarter (13 weeks ended September 26, 2009) Fourth quarter (13 weeks ended December 26, 2009) * Includes a special cash dividend of $3.75 per share paid to the stockholders of Lance immediately prior to the Merger. On February 8, 2011, the Board of Directors of Snyder’s-Lance, Inc. declared a quarterly cash dividend of $0.16 per share payable on February 25, 2011 to stockholders of record on February 18, 2011.Our Board of Directors will consider the amount of future cash dividends on a quarterly basis. Our credit agreement dated December 7, 2010 restricts payment of cash dividends and repurchases of our common stock if, after payment of any such dividends or any such repurchases of our common stock, our consolidated stockholders’ equity would be less than $200 million.At January 1, 2011, our consolidated stockholders’ equity was $836.6 million.The private placement agreement for $100 million of senior notes assumed as part of the Merger has provisions no more restrictive than the credit agreement dated December 7, 2010. In December 2008, the Board of Directors approved the repurchase of up to 100,000 shares of common stock from employees. On July 21, 2010, the Board of Directors approved the repurchase of up to an additional 100,000 shares, or up to $2.4 million, of common stock from employees.The purpose of the repurchase is to acquire shares of common stock from employees to cover withholding taxes payable by employees upon the vesting of shares of restricted stock.During the fourth quarter of 2010, we repurchased the following shares of common stock for this purpose: Fiscal Month Date Range Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Repurchased as Part of Publically Announced Plans or Programs Maximum Number of Shares That May Yet to be Purchased Under the Plans or Programs September 26, 2010 –October 23, 2010 - October 24, 2010 – November 20, 2010 - November 21, 2010 – January 1, 2011 $ - 12 Table of Contents During the first three quarters of 2010, we repurchased 56,152 shares of common stock. During 2009, we repurchased 6,741 shares of common stock.We did not repurchase any shares of common stock during 2008. Item 6.Selected Financial Data The following table sets forth selected historical financial data for the five-year period ended January 1, 2011.The selected financial data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the audited financial statements.The prior year amounts have been reclassified for consistent presentation, including the reclassification of the vending operations to discontinued operations for 2006 and 2007. Results of Operations (in thousands): Net sales and other operating revenue (1) (2) (3) $ Income from continuing operations before income taxes (4) (5) (6) (7) Net income from continuing operations Income from discontinued operations before income taxes (8) - - - 44 Net income from discontinued operations - - - 29 Net income $ Average Number of Common Shares Outstanding (in thousands): Basic Diluted Per Share of Common Stock: From continuing operations – basic $ From discontinued operations – basic - From continuing operations – diluted From discontinued operations – diluted - Cash dividends declared (9) $ Financial Status at Year-end (in thousands): Total assets $ Long-term debt, net of current portion $ Total debt $ Footnotes: 2010 revenue included approximately $49 million from the result of the Merger with Snyder’s in December 2010 and approximately $18 million from the acquisition of Stella D’oro in October 2009. In addition, 2010 was a 53-week year. There was approximately $11 million of incremental revenue related to the additional week of revenue. 2009 revenue included approximately $27 million from both Archway (acquired in December 2008) and Stella D’oro. 2008 revenue included approximately $15 million from Brent & Sam’s (acquired in March 2008).Also, a significant amount of price increases were initiated in response to unprecedented ingredient costs increases, such as flour and vegetable oil. 2010 pre-tax income was significantly impacted by change-in-control and other Merger-related expenses incurred in connection with the Merger, totaling approximately $38 million as well as incremental costs of approximately $3 million for an unsuccessful bid for a targeted acquisition, $3 million for severance costs relating to a workforce reduction, $2 million for a claims buy-out agreement with an insurance company, and a pre-tax loss for the additional fifty-third week of approximately $2 million. 13 Table of Contents 2009, 2008, 2007 and 2006 figures have been revised to reflect change in accounting for inventory.See Note 2 to the consolidated financial statements in Item 8. 2008 pre-tax income was significantly impacted by unprecedented ingredient costs increases, such as flour and vegetable oil, not fully offset by our selling price increases during the year. Pre-tax income in 2006 was impacted by $1.3 million of expenses related to stock options as required by a change in accounting standard.Incremental severance and integration costs during 2006 related to the Tom’s acquisition were $2.8 million. During 2006, we committed to a plan to discontinue our vending operations. 2010 includes a special dividend of $3.75 in connection with the Merger. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides an assessment of our financial condition, results of operations, liquidity and capital resources and should be read in conjunction with the accompanying consolidated financial statements, and notes to the financial statements. This discussion contains forward-looking statements that involve risks and uncertainties.The forward-looking statements are not historical facts, but rather are based on current expectations, estimates, assumptions and projections about our industry, business and future financial results.Our actual results could differ materially from the results contemplated by these forward-looking statements due to a number of factors, including those discussed under Part I, Item 1A—Risk Factors and other sections in this report. Management’s discussion and analysis of our financial condition and results of operations are based upon consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments about future events that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.Future events and their effects cannot be determined with absolute certainty.Therefore, management’s determination of estimates and judgments about the carrying values of assets and liabilities requires the exercise of judgment in the selection and application of assumptions based on various factors, including historical experience, current and expected economic conditions and other factors believed to be reasonable under the circumstances.We routinely evaluate our estimates, including those related to customer returns and promotions, allowances for doubtful accounts, inventory valuations, useful lives of fixed assets and related impairment, long-term investments, hedge transactions, postretirement benefits, intangible asset valuations, incentive compensation, income taxes, self-insurance, contingencies and litigation.Actual results may differ from these estimates under different assumptions or conditions. Executive Summary The past year was historically transformative, ending with the consummation of a merger of equals that positions our Company for future growth through expanded product lines, expanded distribution of products and channels, and significant operating efficiency opportunities. In the first quarter, we incurred $2.9 million in pre-tax expenses related to an unsuccessful bid for a targeted acquisition.In addition, the impact of the economic environment and increased price and brand competition led to pressures on our operating profit growth. In order to restore profit margins and align our operating costs with revenue, we announced a workforce reduction during the second quarter with associated pre-tax costs of $3.0 million. 14 Table of Contents During the third quarter, Lance and Snyder’s announced a merger of equals. Incremental costs associated with this Merger were $37.9 million pre-tax for expenses incurred during the third and fourth quarter related to change in control expenses, investment advisory costs, severance charges, legal and professional fees, purchase price adjustments and other costs. Additionally, we assumed a $2.1 million net liability during the fourth quarter for workers’ compensation claims that had originated prior to 1992 and beeninsured by a third-party insurance company.Due to the uncertainty of that insurer’s ability to continue paying claims, we entered into an agreement where we assumed the full liability of approximately $3.6 million of insurance claims under the pre-existing workers’ compensation policies, and received $1.5 million in cash consideration to be placed in an escrow account to pay these specific claims. We also announced during the fourth quarter that we changed our fiscal year to the last Saturday closest to the end of thefiscal year, which was January 1, 2011.This change added an additional week of revenue of $11.1 million, but negatively impacted diluted earnings per share (“EPS”) by approximately $0.04 given the low volume of sales for the holiday week and higher fixed costs. The Merger between Lance and Snyder’s was completed on December 6, 2010.The addition of Snyder’s results from the merger date through January 1, 2011 increased revenue by $48.8 million.Reported earnings per share was not impacted by the addition of Snyder’s results for the post-merger period since it was diluted by the additional shares issued to complete the Merger. In 2010, werealized $0.07 of EPS as comparedto$1.08 in 2009.The most significant items, merger-related costs, reduced EPS by approximately $0.83 for the year. As we move into 2011, our Company will be significantly changed as a result of the Merger which will impact the following: 1. Revenue is expected to increase between $575 million and $625 million as a result of the Merger and integration efforts; 2. Gross margin as a percentage of revenue is expected to decline as we shift from a company-owned route DSD network to an independent operator DSD network; 3. Overall percentage of branded and non-branded revenue should remain relatively similar.However, the make-up of our non-branded revenue will include partner brands (other companies’ branded products), which may also impact our gross margin as a percentage of revenues; 4. Although we expect to see declines in our gross margins, we expect operating costs will decline due to the changes in our business structure and expected synergies; 5. As we integrate our business, there will be potential costs and benefits which will impact our results of operations and financial results. 6. Weighted-average diluted shares are expected to be between 68 million and 70 million for 2011. 15 Table of Contents Results of OperationS 2010 Compared to 2009 (in millions) 2009* Favorable/ (Unfavorable) Revenue $ % $ % $ % Cost of sales % % ) -9.5 % Gross margin % % % Selling, general and administrative % % ) -15.8 % Other expense, net % % ) -294.7 % Earnings before interest and taxes % % ) -78.7 % Interest expense, net % % ) -14.7 % Income tax expense % % % Net income $ % $ % $ ) -92.9 % * 2009 results have been revised to reflect the change in accounting for inventory. Revenue Revenue for the year ended January 1, 2011 increased $61.6 million compared to the year ended December 26, 2009, which includes $48.8 million in revenue as a result of the Merger and $11.1 million as a result of the additional week in the fiscal year.Excluding the revenue from the Merger and the additional revenue week, revenue increased $1.7 million on a comparable basis to last year. Revenue by product category was as follows: Lance’s Branded Revenue 55
